Citation Nr: 1750603	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously before the Board in September 2014 and April 2016, when it was remanded for further evidentiary development.  

In June 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown by the competent medical evidence, to have begun in service (or within the first post-service year) or to be related to the Veteran's service. 

2.  The Veteran's bilateral hearing loss is not shown to be caused or aggravated by his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards 

The Veteran asserts he has bilateral hearing loss as a result of in-service exposure to hazardous noise, including due to an incident on the firing range when a weapon was discharged next to his head while he was not wearing hearing protection.  In addition, in an October 2016 Statement in Support of Claim (VA Form 21-4138), the Veteran asserted that his bilateral hearing loss may be due to his service-connected tinnitus.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.       § 1110; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and tinnitus, as organic diseases of the nervous system, are subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.
	
Service connection may also be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Factual Background

Service treatment records (STRs) include an enlistment audiogram dated in January 1966 showing normal hearing between 500 and 6000 Hz in both ears.  The separation examination dated December 1967 also reflected normal hearing in both ears.   

At a March 2011 VA examination, the Veteran reported being a heavy vehicle operator in service and drove an 18-wheeler.  He also reported an incident where a gun was fired next to his ear at a firing range while in service.  The Veteran reported post-service noise exposure as a heavy equipment operator in construction, but asserted that he used hearing protection.  He denied any recreational noise exposure.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
70
75
LEFT
30
30
45
65
70

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  

In December 2012, in his substantive appeal (VA Form 9), the Veteran asserted that his entrance and separation examinations reflected a 10 decibel shift and that this reflected hearing loss, which is ongoing.  

In September 2015, the Veteran had a VA contract examination, which also reflected bilateral hearing loss as defined by VA regulations.  The Veteran reported that his hearing loss caused him difficulty hearing in noisy environments and when on the telephone.  The VA examiner opined that the Veteran had no significant changes in hearing sensitivity documented in medical records and that his hearing sensitivity was within normal limits at the time of separation.  Therefore, the examiner opined, it is less likely than not that the Veteran's hearing loss was a result of service or an event in service.  Further, the examiner asserted that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once [the noise exposure] is stopped."  The examiner also noted in his report that "tinnitus was at least as likely as not a symptom associated with the hearing loss."  

In May 2016, the Veteran underwent another VA examination, which also reflected bilateral hearing loss as defined by VA regulations.  The examiner addressed the Veteran's argument regarding his 10 decibel threshold shift in service and noted that although the Veteran did experience a shift from entrance exam to separation exam, this is not considered a significant change by the National Institute for Occupational Safety and Health as it is not more than a 15 decibel difference.  The examination included a discussion of the Veteran's history of noise exposure before, during, and after service; during which the examiner noted the Veteran worked with heavy equipment in his civilian career for over 40 years following service.  The Veteran reported the use of hearing protection, earplugs and earmuffs; however, the Veteran had not been in a hearing conservation program during his civilian occupation.  

In June 2017, the Board forwarded the Veteran's C-file for a Veterans Health Administration (VHA) expert opinion.  

In an August 2017 opinion, the VHA audiologist noted that the claims file was reviewed in conjunction with the opinion provided.  The specialist described the Veteran's in-service audiograms and explained that thresholds taken during service were within normal limits.  He explained that these tests reflected that he entered and exited service with normal hearing and that there was no evidence to support any significant change in hearing thresholds due to the Veteran's service.  He indicated that the Veteran did not report at the time of separation that he had any difficulty with his hearing.  He also noted that post-service the Veteran worked in construction for 40 years, with half of that time as a heavy equipment operator.  The Veteran had reported that he used ear protection in this employment. 

The specialist noted that there was more than 40 years between the Veteran's separation and his claim of hearing loss.  Further, he noted that there were no complaints of hearing problems or hearing tests between the time of separation and the Veteran's first complaint.  The examiner continued, stating that using the established standard effects of noise and aging on the auditory system and the fact that the Veteran stated he used ear protection, it is as likely as not that there were no significant changes in thresholds.  Further, recent studies suggest that Veterans will first note difficulties hearing anywhere between 7 and 10 years prior to their first documented complaint of hearing loss.  

The VHA examiner opined that it is less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by military service.  The examiner continued that the Veteran's hearing loss was within normal limits upon entrance and exit from the military.  A 2006 Institute of Medicine study found no evidence to support delayed-onset hearing loss and therefore, that his hearing loss is more likely than not due to the Veteran's primary history of occupational noise exposure for more than 40 years after service.  The specialist noted that if the Veteran's puretone thresholds taken in 2010 and 2011 were super-imposed over a presbycusis composite (aging curve) they would essentially match the curve for the sixth decade of life.  

The August 2017 VHA specialist noted, in regards to the Veteran's claim of secondary service connection as due to service-connected tinnitus, that it is less likely than not that the Veteran's bilateral hearing loss is causally related to his service-connected tinnitus.  The examiner further explained that tinnitus is a symptom of a dysfunction, and that it can be a symptom of noise exposure; which, in the Veteran's case has already been established.  However, the Veteran's hearing loss for VA compensation purposes did not exist during and/or at the time of separation, as the Veteran's tinnitus did, and the Veteran's civilian occupation included a history of noise exposure for over 40 years.  Further, the Veteran did not file for hearing loss until over 40 years after leaving the military.  Therefore, the examiner opined that the Veteran's hearing loss is more likely than not due to his occupational noise exposure and not military service.  

Finally, as applicable to aggravation by service-connected tinnitus, the examiner opined that is less likely than not that the Veteran's bilateral hearing loss was aggravated beyond its normal course of progression.  He continued that tinnitus is a symptom, and symptoms are the effects of system dysfunctions, and in the Veteran's situation, he is experiencing an auditory system dysfunction (namely, decreased hearing), which may have tinnitus as a symptom.  Tinnitus does not cause hearing loss.  

Analysis

The Veteran was diagnosed with bilateral hearing loss for VA purposes in a March 2011 examination pursuant to 38 C.F.R. § 3.385.  Thus, the first element of service connection is established.  

Regarding the second element of direct service connection, in-service disease or injury, the Veteran's DD 214 indicates that his military occupational specialty was heavy equipment operator.  The Veteran reported in-service acoustic trauma secondary to driving an 18-wheeler, engine noise, and gunfire.  Finally, he reported that without wearing any hearing protection, a weapon was fired close to his ear at a firing range.  The Board finds that the Veteran's report of excessive noise exposure during active duty is consistent with the circumstances of his service and military occupational specialty.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma is shown.  

As to the final element of direct service connection, nexus, the competent medical evidence of record does not support a medical nexus between the Veteran's current bilateral hearing loss and his in-service acoustic trauma.  The Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  None of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss was manifest within one year of his separation from service.  The August 2017 VHA examiner noted that the Veteran did not seek treatment for hearing loss until over 40 years after his active service, with the first complaint of hearing loss in September 2010.  In the Veteran's January 2011 claim for service connection, he asserted that he had suffered from hearing loss since service but had not sought help.  While the Veteran is competent to report on his own experiences, a diagnosis of hearing loss for VA purposes requires competent medical evidence of the disability under the criteria at 38 C.F.R. § 3.385, which includes objective findings found via authorized audiometric testing, and is not capable of lay observation.  Therefore, given the absence of hearing test results during the one year period following service, even considering the Veteran's lay statements that he has struggled with hearing loss since service, there is no basis for determining that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year of his separation from service in December 1967.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Furthermore, although the Veteran's statements reflect continuity of symptomatology of decreased hearing since service, a condition indicative of hearing loss disability was not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the Veteran's STRs reflect audiometric testing within normal limits.  This evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

Finally, the competent medical evidence is against a finding that the Veteran's bilateral hearing loss is related in any way to his active duty service.  As noted above, audiometry test results upon entry and separation from service were normal.  Further, the VA contract examiner in September 2015, the VA examiner in May 2016, and the VHA opinion in August 2017, all opined that the Veteran's current bilateral hearing loss was less likely than not caused by the acoustic trauma in service.  The September 2015 VA contract examiner further explained that the Veteran had experienced no significant changes in hearing sensitivity during service.  The May 2016 VA examiner additionally explained that a 10 decibel shift is not considered a significant change according to the National Institute for Occupational Safety and Health.  Finally, the August 2017 VHA specialist further explained that post-service occupational noise exposure was more likely than not the cause of the Veteran's current bilateral hearing loss primarily due to his history of occupational noise exposure for more than 40 years following service.  The Board places the greatest weight of probative value on the August 2017 VHA specialist's opinion as it contains a full rationale, considered the evidence of record, including the Veteran's statements, and provided citations to pertinent medical literature.  It also considered and discussed alternative etiologies for the Veteran's hearing loss, including occupational noise exposure and his age. 

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Specifically, in a September 2017 Statement in Support of Claim (VA Form 21-4138), the Veteran asserted that he had experienced hearing loss for many years, and was made worse over the years by his civilian occupation.  The Veteran again put forth the argument that the initial damage to his hearing was during service, which "created a basis for a higher hearing loss than it would have had he not been exposed in the military."  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and he is competent to report difficulty hearing over the years, he does not have medical training.  The question of whether his hearing loss is related to noise exposure during service is a complex medical question that requires medical expertise.  Thus, his statements as to medical etiology are simply outweighed by the opinions of the VA examiners discussed above.  Accordingly, the Board concludes that service connection for a bilateral hearing loss disability on a direct basis is not warranted.

As for entitlement to service connection for bilateral hearing loss as secondary to service-connected tinnitus, it is already established that the Veteran has current bilateral tinnitus and is currently service-connected for tinnitus.  38 C.F.R.               § 3.310(a).  However, the competent medical evidence does not support a causal relationship between the present disability and the service-connected disability.  

The September 2015 VA examiner noted in his report that "tinnitus was at least as likely as not a symptom associated with the hearing loss."  Although this indicates a potential relationship between the two conditions, there is no rationale provided for the opinion, so it is afforded no weight of probative value.  

The August 2017 VHA specialist noted that it is less likely than not that the Veteran's bilateral hearing loss is causally related or aggravated beyond the normal progression by his service-connected tinnitus.  The examiner further explained that tinnitus is a symptom of a dysfunction, and that it can be a symptom of noise exposure; which, in the Veteran's case has already been established.  He continued that tinnitus as a symptom is the effect of system dysfunctions, and in the Veteran's situation, he is experiencing an auditory system dysfunction (namely, decreased hearing), which may have tinnitus as a symptom.  He explained that tinnitus did not cause hearing loss.  The Board places the greatest weight of probative value on this opinion as it includes a full rationale and explains the medical principles at issue as they relate to the facts of the Veteran's case.

Accordingly, the Board concludes that service connection for bilateral hearing loss as secondary to service-connected tinnitus, is not warranted.  38 C.F.R. § 3.310.  

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran.  The claim of service connection for bilateral hearing loss is denied based on consideration of the theories of direct, presumptive, and secondary service connection.  The Board has considered the benefit-of-the-doubt rules; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






ORDER

Service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus, is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


